Title: From Thomas Jefferson to Craven Peyton, 23 February 1803
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Washington Feb. 23. 1803.
          
          Before I ventured to write you my letter of the 8th. inst. I entered into arrangements with my banker in Georgetown to be sure that I could punctually comply with what was therein undertaken. immediately on the reciept of yours to-day I went to him again to see if he could throw the two paiments of 500. D. each promised for March & April into one of 1000. D. for March. on examining the state of his affairs he undertook to do it. I therefore am able now to inclose you a draught on Gibson & Jefferson as you desire for 1000. D. payable at their counting house the 10th. of March, & shall inform them that the money shall be in their hands by the post of that evening. I shall be happy if the accomplishment of this object shall render the arrangements of the letter of the 8th. instant suitable to your purposes. Accept my best wishes & respects.
          
            Th: Jefferson
          
        